*832OPINION.
Siefkin:
Because the petitioner had no income in the first six months of its incorporation against which to deduct organization expenses and advance commissions it seeks to deduct those amounts in the next year. Ordinarily such a situation is provided for by the net loss provisions but in this proceeding that is not possible, not only because the petitioner did not show a net loss on its return for the period July 15, to December 31, 1919, but also because the Revenue Act of 1918 recognized the application of a net loss to a later year only after it had been applied against the prior year. See Butler's Warehouses, Inc., 1 B. T. A. 851; Lynn Ideal Shoe Co., 1 B. T. A. 998; Crowell & Little Construction Co., 3 B. T. A. 829; Dunker & Perkins Co., 3 B. T. A. 1156.

Judgment will he entered for the respondent.